DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance: The best prior art of record, Yang et al. (US 7,681,459) and Wesis et al. (US 6,539,809), fail to specifically teach the invention as claimed. The specific limitation of a double cantilever beam-encoding lead screw combined sensing tensile test machine having a main frame, a test piece and a numerical control machine, the main frame having a base, a supporting plate, a force-deformation composite sensing mechanism, a drive device and a cross-sectional size measuring locating bracket, four screw thread holes are formed on a sliding bearing, the support plate is vertically fixed on an upper part of the base, the drive device drives a gear-toothed belt mechanism, where the drive device is connected with an optical shaft that is located on a transmission screw rod, the drive device drives the transmission screw rod to rotate in forward and reverse directions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other prior art references listed on the PTO-892 (Notice of References Cited) are considered to be of interest disclosing similar systems.
Yang discloses a tensile testing apparatus is provided, and generally includes an X-Y automated stage, and a first specimen holder for holding and transferring force to a specimen to a first portion of a specimen. The first specimen holder is operatively supported by the X-Y automated stage. A Z-automated stage, a multi-function nanotensile transducer head assembly, and a second specimen holder for holding and transferring force to a second portion of the specimen is further provided. The second specimen holder is operatively linked to the Z-automated stage via the nanotensile transducer head assembly.
Wesis discloses a test apparatus is provided for measuring loads applied to an object and for measuring the deformation of the object in response to the loads. The test apparatus includes a stationary work head and a movable arm. The movable arm is selectively movable toward or away from the stationary work head. A load cell has a driven end mounted to the movable arm and a sensing end spaced from the movable arm. A movable work head is mounted to the sensing end and is configured for applying a load to a test object positioned between the stationary and movable work heads.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N HOPKINS whose telephone number is (571)270-7042. The examiner can normally be reached M & F 9-5 and T-TH, 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LISA CAPUTO can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855